UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                                            6/29/21
DUQUE FALLON, et al.,
            Plaintiffs,                             19-CV-9579 (MKV) (BCM)
       -against-
                                                    ORDER
18 GREENWICH AVENUE, LLC, et al.,
            Defendants.

BARBARA MOSES, United States Magistrate Judge.

        For the reasons stated during the settlement conference conducted on June 28, 2021, the

parties are directed to meet and confer in real time (e.g., by telephone or videoconference) and in

good faith on at least one occasion, for at least 30 minutes, on or before July 9, 2021. No later

than July 9, 2021, the parties shall submit a confidential joint letter, emailed to

Moses_NYSDChambers@nysd.uscourts.gov, advising the Court as to the status of their

settlement negotiations.

Dated: New York, New York
       June 29, 2021
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
